Citation Nr: 1223141	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  05-09 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The Veteran had active service from October 1968 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, denied service connection for PTSD.  The Veteran perfected an appeal of the denial to the Board, and in January 2010, the Board remanded the claim to the RO for further evidentiary development.  The case has now been returned to the Board for further appellate action.
 
The Board recognizes that during the course of this appeal, the U.S. Court of Appeals for Veterans Claims held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In consideration of the foregoing, the Board has recharacterized the issue as reflected on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has PTSD as the result of several stressors that occurred during his service in the Republic of Vietnam.  Select records from the Veteran's service personnel file show that he served in Vietnam from April 6, 1970 to October 6, 1970.  His principal duty was an Equipment Storage Specialist assigned to USA Depot QN.  

According to PTSD questionnaires dated in October 2003, May 2006, and February 2009, the claimed stressful incidents occurred at "Long Mia, South Vietnam" or "Long Main, South Vietnam" while assigned to "USA Depot QN" or "US Army Depot QN."  The Veteran described the following stressors:  (1) he just arrived at his unit when outside a theater a fight broke out between black and white soldiers; (2) he was "shot at" by an enemy sniper while "pulling guard duty" at a tower on April 21, 1970 [which he later indicated occurred in May 1970]; (3) on June 4, 1970, at the Post Exchange, a "white Sgt E5" was hit on the head by a brick and killed instantly by an African American comrade during a race riot within the Veteran's unit; (4) another race riot occurred at the Post Exchange in June 1970 triggered by the killing of an African American soldier within the Veteran's unit by the military police; (5) during a red alert, PFC [redacted] fought an "Anglo [American]" instead of the enemy; the Veteran intervened to stop the incident; (6) on August 16, 1970 "approximately," SP4 [redacted] of USA Depot QN detonated a grenade in a fox hole "blowing [off] his right leg" and the Veteran took him to the medic (the Veteran described this as an "injured non-battle" event); the Veteran later identified the individual as PFC A. [redacted] of the USA Depot QN and noted that the incident occurred in July 1970 (the Veteran described this as a "killed non-battle" event); and (7) he saw Viet Cong dead on the road throughout his tour.  In addition, in the March 2005 VA Form 9, the Veteran indicated that his supply depot unit was responsible for handling and processing the dead and wounded from his unit and so he handled body bags. 

The Veteran was afforded a QTC psychiatric evaluation in November 2003.  He described general stressors of being "near combat" and "shot at" and that he observed the killing of people and dead bodies.  Dr. J.E. also summarized stressors contained in the October 2003 PTSD questionnaire.  On Axis I, Dr. J.E. provided diagnoses that included mild PTSD.     

A Request for Information in July 2006 sought verification of the guard duty, race riots, red alert, and SP4 [redacted]/grenade incidents.  A U.S. Armed Services Center for Unit Records Research (CURR) (now known as U.S. Army and Joint Services Records Research Center (JSRRC)) May 2007 response advised that the RO failed to provide the Veteran's full unit designation down to the company or detachment level.  CURR otherwise reported that the Operational Report-Lessons Learned (OR-LL) submitted by the U.S. Army Depot, Qui Nhon for the period ending April 30, 1970 indicated that a security guard company was formed and the 2nd Security Company was added to reduce the drain of manpower for guard duty.  It indicated that enemy activity was exceptionally light but Company B in Qui Nhon received two attacks of indirect weapons fire and there were two practice alerts.  CURR indicated that the OR-LLs submitted by the U.S. Army Depot, Qui Nhon for the periods ending July 31, 1970 and October 31, 1970 did not record riots.  They did, however, indicate that enemy activity was at a low level with only three incidents of sniper fire and no damage or causalities reported.  CURR required further information in order to research the individuals identified by the Veteran.  In a subsequent June 2009 response, CURR indicated that while there were two individuals named [redacted] recorded, both were wounded in 1968 and neither was at the Qui Nhon supply Depot.  Also, it was indicated that the Veteran's complete organization (Company, Battery, Battalion) was needed to search morning reports.
 
Generally, service connection for PTSD requires credible supporting evidence that the claimed in-service stressor occurred where the veteran did not engage in combat with the enemy.  38 C.F.R. § 3.304(f) (2009).  The Board, however, recognizes that after the Board's January 2010 Remand, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, 'fear of hostile military or terrorist activity' means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39843 (July 13, 2010), as amended by 75 Fed. Reg. 41092 (July 15, 2010)).  The rule has no geographic requirement and is not limited to service in a combat zone or on land; the regulation is also not limited to events or circumstances perpetrated by a foreign enemy.  Id. at 39,843-44.   

The current evidence of record is insufficient to verify the Veteran's claimed stressors under the old regulation and insufficient to render a finding that those claimed stressors that meet the definition of 'fear of hostile military or terrorist activity' are consistent with the places, types, and circumstances of the Veteran's service under the amended regulation.  On multiple occasions (see September 2003, April 2006, and November 2008 letters), the Veteran was generally advised that more specific details were needed in order to verify the claimed stressors which the Veteran has provided to a certain extent; however, his unit of assignment and units of assignments of individuals he identified remain unknown.  The Veteran should be specifically advised that he should provide his complete unit designation while assigned to the U.S. Army Depot QN and provide the same for those individuals he identified in his stressor statements to substantiate his claim.  Indeed, the Veteran has consistently indicated that the claimed stressor events occurred at "Long Mia, South Vietnam" or "Long Main, South Vietnam," but the CURR reports refer to incidents that occurred at Qui Nhon.  Also, the Veteran's complete service personnel file is not of record and so should be requested to assist in identifying his complete unit designation.  It also appears that CURR's attempt to verify the guard duty incident was limited to the month of April 1970 but the Veteran has since indicated that the incident occurred in May 1970.  Also, the Veteran reported that the race riots occurred in June 1970 yet it appears CURR's attempt to verify the incidents was limited to the month of July 1970.  If the Veteran's unit of assignment is identified then a determination should be made as to whether any of the Veteran's claimed stressors that meet the definition of 'fear of hostile military or terrorist activity' are consistent with the Veteran's service.  If this determination cannot be made, then an attempt to verify the claimed stressors through appropriate channels with consideration of the entire relevant period should be made.  

Accordingly, the case is REMANDED for the following action:

1.  Tell the Veteran that his report of having been assigned to U.S. Army Depot QN during his service in the Republic of Vietnam is insufficient and more specific details are needed.  Advise the Veteran that he should provide his complete unit designation (Company, Battery, Battalion) for purposes of verifying his claimed stressors.  He should also provide names and complete unit designations of all individuals (e.g., solider killed by a brick, soldier killed by military police inside a Post Exchange, soldier whose right leg was blown off by a hand grenade) he identified in his stressor statements.

2.  Obtain the Veteran's complete service personnel file.  

3.  If the units of assignments are identified, determine whether any of the Veteran's claimed stressors that meet 
the definition of 'fear of hostile military or terrorist activity' are consistent with the places, types, and circumstances of the Veteran's service (i.e., military occupational specialty, period of service, geographic location, and the unit and facilities to which he was assigned).  

If no such determination can be made, undertake appropriate development through the JSRRC, service departments, or other appropriate depository/channels to verify the Veteran's claimed stressors [shot at by an enemy sniper while on guard duty in April 1970 or May 1970; soldier killed by a brick during a race riot at the Post Exchange in June 1970; soldier killed by the military police during a race riot at the Post Exchange in June 1970; and soldier's right leg blown off by a hand grenade in July 1970 or August 1970].  

All efforts to obtain the information should be documented in the claims file.

4.  Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


